Title: Shop Book, 1735–39
From: Franklin, Benjamin,Franklin, Deborah
To: 


The Shop Book is a manuscript volume and business record like the Journal (see above, I, 172). It covers the period from November 14, 1735, to August 3, 1739, with the number of entries falling off sharply after 1736. The cover bears, in addition to doodlings, the words “Shop Book 1738” and the name of Deborah Franklin; Benjamin Franklin’s name is written on the first leaf. From November 14, 1735, when the Shop Book was opened, until December 7, 1737, when the Journal was closed, the Franklins seem to have recorded sales on credit in one volume or the other without distinction, Deborah mainly using the Shop Book, her husband mainly the Journal. Franklin posted accounts from both records alphabetically in his Ledger (see above, I, 173).
In the pages of this narrow folio Mrs. Franklin recorded much of the daily, over-the-counter business: the sale of all kinds of printed forms and printing and writing materials—bonds, bills of lading, servants’ indentures, powers of attorney, bills of sale, paper by the ream or quire, blank books, ink, pencils, quills, slates, lampblack, sealing-wax, parchment, wafers, pasteboard. There was a steady sale for primers, Bibles, psalters, dictionaries, and grammars, as well as for the books Franklin printed, notably Cato’s Moral Distichs (see below, p. 130) and Logan’s Charge to the Grand Jury, 1736. He sold dozens of copies of John Peter Zenger’s Narrative of his trial in New York, published in 1736. At year’s end the New Printing-Office was selling and shipping almanacs —Jerman’s, Taylor’s, and “Poor Dicks,” as Mrs. Franklin called her husband’s best-seller. The Shop Book shows, for example, the sale of more than 3000 copies of the 1738 Poor Richard. “Sister Franklin”—Ann Franklin of Newport, James’s widow—took a thousand; John Peter Zenger ordered 18 dozen and then 200 more; two gross and a dozen went to Lewis Timothy in Charleston, and the same number to Thomas Fleet in Boston. The Franklins sold much chocolate, especially in 1737, some cloth, clothing, and even spectacles, while the Proprietor Thomas Penn bought and charged a cake of the family’s famous crown soap.

The customers of the New Printing-Office were as varied as the goods they bought. All Franklin’s Junto friends came, as did many of the local political and merchant grandees: Governor Thomas, James Logan, Isaac Norris, (“for a set of Votes”), William Allen, Charles Willing, Anthony Morris, Andrew Hamilton, Lawrence Growden. Customers from out of town visited the shop: Isaac DeCow, whom Franklin had met at Burlington, Charles Read of Trenton, and others from Bristol, Salem, New Castle, and Lewes. Daniel Dulany of Maryland bought two Greek grammars and some other books; and Benjamin Lay, Conrad Weiser, Dr. John DeNormandie, Anthony Benezet, and Hesselius the limner also appear in the pages of the Shop Book. Many entries record payments or sales to “My Mother Read” and to Deborah Franklin’s brother-in-law John Croker. An almanac, some paper, an ounce of ink went to people whom Deborah identified only as “Cristefer the Fishman,” “Mary the Papist that is at Cozen Willkisons,” and “the seck stone of the Church.” It seems that nothing was unaccounted for: Franklin has debited a sixpence, “Lent the Stranger from Boston.”
